SLIP OP. 07–152

                UNITED STATES COURT OF INTERNATIONAL TRADE
                     BEFORE: GREGORY W. CARMAN, JUDGE



 WHEATLAND TUBE COMPANY and
 ALLIED TUBE & CONDUIT CORPORATION,

                                Plaintiffs,

 v.                                                         Court No. 04-00568

 UNITED STATES,

                                Defendant,

 and

 SAHA THAI STEEL PIPE COMPANY, LTD.,

                                Defendant-Intervenor.


[Department of Commerce’s determination is AFFIRMED. Case dismissed.]

                                                                                October 24, 2007

      Schagrin Associates (Roger B. Schagrin, Brian E. McGill, and Michael James Brown),
Washington, D.C., for Plaintiffs.

       Peter D. Keisler, Assistant Attorney General, David M. Cohen, Director, Jeanne E.
Davidson, Deputy Director, Patricia M. McCarthy, Assistant Director, Civil Division,
Commercial Litigation Branch, U.S. Department of Justice (David S. Silverbrand); Jonathan
Zielinski, U.S. Department of Commerce, of Counsel, for Defendant.

      O’Melveny & Myers LLP (Greyson L. Bryan, George C. Karamanos, and David
Mortlock), Washington, D.C., for Defendant-Intervenor.

                                          JUDGMENT

       Pursuant to the holding of the Court of Appeals for the Federal Circuit in Wheatland

Tube Co. v. United States, slip op. 2006–1524, –1525 (Fed. Cir. July 25, 2007), it is hereby;
        ORDERED that the Department of Commerce’s determination in Certain Welded

Carbon Steel Pipes and Tubes from Thailand, 69 Fed. Reg. 61,649 (Dep’t Commerce Oct. 20,

2004) (final results of antidumping duty administrative review) is affirmed in its entirety; and it

is further

        ORDERED that this case is dismissed.

        SO ORDERED.



                                                               /s/ Gregory W. Carman
                                                            Gregory W. Carman, Judge

Dated: October 24, 2007
       New York, New York